Citation Nr: 1125401	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right hip periacetabular osteotomy.

2.  Entitlement to an initial rating in excess of 10 percent for status post left hip periacetabular osteotomy.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1991 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for right and left hip periacetabular osteotomies, each assigned an initial 10 percent rating.

The Board notes that the issues of entitlement to initial compensable ratings for right and left hip scars were included on a December 2010 supplemental statement of the case.  However, the Veteran explicitly limited her June 2010 substantive appeal to the two issues listed on the title page above without any discussion of right or left hip scars in her accompanying narrative statement.  Accordingly, the only issues presently before the Board are the issues listed on the cover page.


FINDINGS OF FACT

1.  A right hip disability status post periacetabular osteotomy is manifested by painful movement and radiological evidence of osteoarthritis and thickening of the bone around the acetabulum, but without malunion of the femur, flexion limited to 30 degrees, or abduction lost beyond 10 degrees. 

2.  A left hip disability status post periacetabular osteotomy is manifested by painful movement and radiological evidence of osteoarthritis and thickening of the bone around the acetabulum, but without malunion of the femur, flexion limited to 30 degrees, or abduction lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for status post right hip periacetabular osteotomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253, 5255 (2010).

2.  The criteria for an initial rating in excess of 10 percent for status post left hip periacetabular osteotomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253, 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2008 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised her of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  A September 2009 letter addressed the appeal for a higher rating.  The case was last adjudicated in December 2010.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including her service treatment records, private treatment records, VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of history, the Board observes that a January 2003 report of the medical board of the Naval Medical Center summarized that the Veteran had a pre-service bilateral hip dysplasia disability that was exacerbated during military service.  During military service she underwent periacetabular osteotomies performed by one of the world's experts in this operation with improved symptoms.  However, radiographs were consistent with early osteoarthrosis in both hips, which were noted to be irreversible, and her pain symptoms were expected to improve but were unlikely to ever completely resolve.


An April 2009 rating decision awarded service connection and assigned an initial 10 percent disability rating for each hip rated analogous to Diagnostic Code 5255.  The Veteran contends that her bilateral hip disability is more severely disabling.  The Board notes that the Veteran is in receipt of separate ratings for the scars of her left and right hip and for left femoral cutaneous nerve numbness associated with her left hip surgery.  Thus, symptomatology related to those disabilities cannot be considered in evaluating the residuals of her bilateral periacetabular osteotomies as such would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Hip disorders are rated under various diagnostic codes.

5252
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

5253
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).


5255
Femur, impairment of:

Fracture of shaft or anatomical neck of:

With nonunion, with loose motion (spiral or oblique fracture)
80

With nonunion, without loose motion, weightbearing preserved with aid of brace  
60

Fracture of surgical neck of, with false joint
60

Malunion of:

With marked knee or hip disability
30

With moderate knee or hip disability
20

With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).


38 C.F.R. § 4.71, PLATE 2.

In correspondence dated in August 2008, the Veteran stated that severe locking, pain, and discomfort in her hips affects her job as a school teacher because she cannot sit or stand for extended periods of time.  She reported severe hip grinding when picking up something from the floor while sitting.  She stated that prescribed medications, including Percocet, only relieved part of the pain.

In a VA joints examination report dated in August 2008, the Veteran described daily, bilateral hip pain and inability to sit or stand for more than ten minutes, including in her work as a teacher and especially during teacher meetings.  She denied flares.  On physical examination, there was no limp or use of assistive device; there was 5/5 motor strength in all planes bilaterally.  Bilateral range of motion findings included flexion to 105 degrees, abduction to 40 degrees, adduction to 25 degrees, external rotation to 70 degrees, and internal rotation to 40 degrees with pain on all ranges of motion.  Following repetitive use, there was no additional limitation by pain, fatigue, weakness, or lack of endurance.  Findings of a bilateral hip x-ray study reflected that the proximal femurs appeared intact and articulated appropriately within the acetabula; mild joint space narrowing was noted on the right.  The impression of the bilateral hip x-ray study was mild right hip osteoarthritis; normal left hip appearance; and hypertrophic changes of the pelvis consistent with periacetabular osteotomy.

In a private treatment record from H. J., M.D., dated in September 2008, the Veteran complained of intermittent, moderate right and left hip pain described as achy and sharp that was worse with prolonged sitting.  She indicated that her walking ability and tolerance were very limited.  On physical examination she appeared to be in no apparent distress, and her gait was stable.  Left hip range of motion was reported as within normal limits, but with pain throughout the arc of motion.  Right hip range of motion included 10 degrees of internal rotation without pain, 40 degrees of external rotation without pain, and pain throughout the arc of motion.  Dr. H. J. indicated that if there was no improvement or the condition worsened, he would consider surgical treatment such as total hip replacement or resurfacing.  A bilateral hip and pelvis x-ray study performed that day revealed osteoarthritis of both hip joints with sclerosis and thickening of the bone around the acetabula bilaterally.

In a May 2009 follow-up visit, she described constant, moderate right and left hip pain that was achy and sharp and worse with walking and lying on the affected side.  She also described hip grinding.  Objective findings were similar to those reported in September 2008 except that there was pain on internal and external rotation of the right hip.

In her August 2009 notice of disagreement with the initial rating assigned for right and left hip disabilities, the Veteran explained that she had practiced yoga most of her adult life, and her range of motion was previously exceptional, but now it was on the low end or average.  She also listed limitations caused by her bilateral hip disability, including inability to coach or participate in sports, inability to carry her school books back and forth to work, and difficulty sitting in faculty meetings or parent conferences for more than 10 minutes.  She stated that the limitations prevent her from earning more money. 

The Veteran submitted lay statements from her husband and a service "buddy" in September 2009.  The buddy, who listed an address in Virginia, reported that the Veteran's hip disability prevents her from seeing movies or going to restaurants with her; that they used to lift weights together, but now the Veteran could barely carry a purse without fatiguing her hips into pain; and that the hip disability prevented other activities such as running, walking long distances, driving further than 20 minutes without pain or locking, and difficulty getting in and out of chairs.  The Veteran's husband described his observations of her joints getting stuck and causing her to fall, walking close to walls for stabilization, weight-bearing activities causing her hips to fail, and locking hip joints.

In a VA joints examination report dated in December 2009, the same examiner who performed the August 2008 VA examination indicated that the Veteran reported no change in symptoms or activity restrictions and that she wanted to reemphasize her limitations in activities and describe an area of paresthesia on her left hip and her right and left hip scars.  The examiner did not describe any musculoskeletal examination findings of the hips.  In an addendum dated in January 2010, the examiner listed bilateral hip findings as reported in August 2008 because the Veteran stated in December 2009 that she believed nothing had changed.  

Private treatment records from Beaufort Memorial Hospital dated in June 2009 and January 2010 showed that the Veteran had right and left hip arthrograms to relieve her pain.  Right and left hip x-ray studies in January 2010 also showed arthritic changes in each hip.

In a VA joints examination report dated in March 2010, the Veteran described constant bilateral hip pain with popping, grinding, and locking with some relief from cortisone injections in 2009 and Percocet.  She stated that she worked full-time as a school teacher during the school year and missed five days of work in the past year related to hip pain.  She reported flare-ups occurring three times per week, lasting for five minutes.  She reiterated having difficulty with lifting more than five pounds; and walking, standing, or sitting more than five to ten minutes.  On examination, she was observed to walk with an antalgic gait using no assistive devices; there was normal tone of the lower extremities with no atrophy noted in the muscles; and strength of the lower extremities was 5/5.  Range of motion findings included the following:  bilateral flexion to 105 degrees with pain at 100 degrees; bilateral extension to 30 degrees with pain at 30; bilateral adduction to 20 degrees with pain at 20; right hip abduction to 30 degrees with pain at 30; left hip abduction to 45 degrees with pain at 45; bilateral internal rotation to 45 degrees with pain at 45; and bilateral external rotation to 70 degrees with pain at 70.  Following repetitive use, there was no additional limitation by pain, fatigue, weakness, or lack of endurance.  Reported x-ray findings included moderate osteoarthritis of the right hip, evidence of prior surgery involving right and left iliac crest, and prior surgery or fractures involving the left acetabulum.  

In her June 2010 substantive appeal, the Veteran suggested that her right and left hip disabilities each warranted a 30 percent rating for marked disability and that she was planning hip replacement surgery at the end of the 2011 school year.  She stated that she could earn twice the salary that she earns as a school teacher if she did not have a hip disability and that she worries about her yearly contract being renewed as the list of responsibilities that she cannot perform grows.  She also indicated that her hips are unstable and have caused her to collapse and fall.    

In a June 2010 follow-up note from H. J., M.D., the Veteran stated that she had increased discomfort in the hips, described as intermittent, moderate to severe, achy pain that was worse with stairs, walking, and weight-bearing.  She wanted to discuss having surgery the following summer and the post-operative period.  On examination, her gait was stable and muscle strength was 5/5 for all groups tested.  Range of motion findings of the right hip included flexion to 90 degrees without pain, abduction to 25 degrees without pain, internal rotation to zero degrees without pain, and external rotation to 35 degrees without pain.  Left hip range of motion findings included flexion to 95 degrees without pain, abduction to 35 degrees without pain, internal rotation to 10 degrees without pain, and external rotation to 40 degrees without pain.  Dr. H. J. also reported, however, that there was pain throughout the arc of motion of the right and left hip.

The Board has carefully considered the medical and lay evidence of record and finds that a right and left hip disability does not warrant an evaluation in excess of the 10 percent rating assigned.  Radiological hip studies performed after her in-service periacetabular osteotomies do not identify malunion or nonunion of her femur.  Instead, private and VA x-ray studies show osteoarthritis of both hips and thickening of the bone around the acetabula (sockets) bilaterally, but also show appropriate articulation of the proximal femurs within the acetabula.  Therefore, as there is no evidence of malunion, an initial rating in excess of 10 percent for right or left hip disabilities under Diagnostic Code 5255 is not warranted.

However, to give the Veteran every consideration in connection with this matter on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating her right and left hip disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).  However, neither her right nor left hip is manifested by any ankylosis, by flexion limited to 30 degrees, or by abduction lost beyond 10 degrees, even when considering complaints of pain, to warrant ratings higher than 10 percent for the hip disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253.  See DeLuca, supra.  Consequently, an initial rating in excess of 10 percent for a right or left hip disability is not warranted, and the claim must be denied.  

The Board also considered lay statements from the Veteran, her service buddy, and her husband regarding the activities she must limit or can no longer participate in due to her bilateral hip disability.  In addition, while she and her husband have reported instability, locking, and falling, such was not shown on objective medical evaluation.  In this regard, the Board points out that private and VA medical records document the Veteran's complaints of difficulty walking, but consistently reflect that she had a stable gait except on VA examination in March 2010 when she had an antalgic gait.  Moreover, private treatment records and VA examination reports do not include complaints of falling due to hip instability, nor do they reveal any objective findings of instability.  Objective findings have included 5/5 motor strength in the lower extremities and no muscle atrophy.  The Board concludes that the medical findings on examination are of greater probative value than the lay assertions regarding the severity of her bilateral hip disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for her right and left hip periacetabular osteotomy.    

As a final matter with respect to the increased rating claim, the Board has also considered whether the Veteran's right and left hip disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for each hip is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

To the extent that any of her subjective complaints could constitute an exceptional or unusual disability picture, the Veteran has not been hospitalized during the course of the claim for her hip conditions.  Moreover, while her disability has impacted her ability to stand or sit for long periods, she remains employed as a teacher and reported on her 2010 VA examination that she lost only 5 days of work in the last 12 months due to her hips.  As such, marked interference with employment has not been shown.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for status post right hip periacetabular osteotomy is denied.

Entitlement to an initial rating in excess of 10 percent for status post left hip periacetabular osteotomy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


